Supreme Court
                                                                     No. 2014-59-Appeal.
                                                                     (KC12-491)


               MMB Realty LLC                     :

                        v.                        :

       Striker’s Bar and Grill, Inc., et al.      :


                                               ORDER


       The defendant Andrew Catanzaro appeals the denial in part of his motion for summary

judgment. This case came before the Supreme Court at a session in conference pursuant to

Article I, Rule 12A(3)(b) of the Supreme Court Rules of Appellate Procedure. At this time, we

proceed to decide this case without further briefing and argument.

       This appeal is not properly before the Court. A denial of a motion for summary judgment

is an interlocutory ruling which is not entitled to an appeal as of right. National Refrigeration,

Inc. v. Capital Properties, Inc., 88 A.3d 1150, 1154 (R.I. 2014). Such a denial may only be

reviewed by way of a petition for certiorari. Brown v. Providence Police Department, 828 A.2d

514, 514 (R.I. 2003) (mem.).

       Accordingly, Catanzaro’s appeal is denied and dismissed.

               Entered as an order of this Court on this 8th day of December, 2014.

                                                      By Order,



                                                                     /s/
                                                      Clerk
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      MMC Realty LLC v. Striker’s Bar and Grill, Inc., et al.

CASE NO:            No. 2014-59-Appeal.
                    (KC 12-491)

COURT:              Supreme Court

DATE ORDER FILED:   December 8, 2014

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Kent County Superior Court

JUDGE FROM LOWER COURT:

                    Associate Justice Sarah Taft-Carter

ATTORNEYS ON APPEAL:

                    For Plaintiff: Fred J. Volpe, Esq.

                    For Defendants: Scott M. Pollard, Esq.